                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   (at London)

 JERRY DEAN ROBINSON,                          )
                                               )
        Plaintiff,                             )      Civil Action No. 6: 19-243-DCR
                                               )
 V.                                            )
                                               )
 BELL COUNTY DETENTION                         )       MEMORANDUM OPINION
 CENTER,                                       )           AND ORDER
                                               )
        Defendant.                             )
                                    *** *** *** ***

       Jerry Dean Robinson, a pretrial detainee being held at the Bell County Detention

Center, has filed a pro se civil rights complaint. [Record No. 1] The Court previously

granted Robinson’s motion to pay the filing fee in installments. [Record No. 6] The

complaint is pending for initial screening. See Hill v. Lappin, 630 F.3d 468, 470-71 (6th

Cir. 2010). Following screening, the Court Will dismiss a complaint that is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

against an immune defendant. 28 U.S.C. § 1915(e)(2).

       For a variety of reasons, the Court will dismiss Robinson’s complaint. First, it fails

to satisfy the general pleading standards of Rule 8 of the Federal Rules of Civil Procedure.

Rule 8 requires that a plaintiff to set forth “a short and plain statement of the claim showing

that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard

Rule 8 announces does not require detailed factual allegations, but it demands more than



                                              ‐1-
an unadorned the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (internal quotation marks and citation omitted).

       Robinson alludes to a variety of allegations including a lack of mental healthcare,

unsanitary living conditions, poor food, and an insufficient grievance process. [Record No.

1 at 2, 4, 8.] But the broad allegations are wholly unsupported by dates, names, or other

details that would demonstrate an entitlement to relief. While the Court construes pro se

pleadings with some leniency, “liberal construction does not require a court to conjure

allegations on a litigant’s behalf.” Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)

(quoting Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001)). Overall, Robinson’s

allegations are too threadbare to state a claim upon which relief may be granted.

       Next, the only identified defendant to the complaint is the Bell County Detention

Center. [Record 1 at 1] A county jail or detention center is not a suable entitle apart from

the county that operates the facility. See, e.g., Watson v. Gill, 40 F. App’x 88, 89 (6th Cir.

2002); Marbry v. Corr. Med. Serv., 238 F.3d 422, 2000 WL 1720959, at *2 (6th Cir. Nov.

6, 2000). And even if the Court construed Robinson’s claims as ones against Bell County

rather than the detention center, dismissal would be appropriate. “To prevail in a § 1983

claim against a municipality, a plaintiff must show that the alleged federal right violation

occurred because of a municipal policy or custom.” Thomas v. City of Chattanooga, 398

F.3d 426, 429 (6th Cir. 2005). Here, Robinson does not allege that his claims are the

product of a county policy or custom. [Record No. 1] Thus, his complaint does not state

a viable § 1983 claim against Bell County.



                                             ‐2-
      In the end, Robinson’s broadly-phrased claims fall short of the Rule 8 pleading

standards, and the complaint does not articulate a viable claim against the Bell County

Detention Center or Bell County. Where a complaint fails to state a claim upon which

relief may be granted, the Prison Litigation Reform Act provides for dismissal on

screening. 28 U.S.C. § 1915(e)(2)(B)(ii).

      Accordingly, it is hereby

      ORDERED that Robinson’s complaint [Record No. 1] is DISMISSED and this

action is DISMISSED and STRICKEN from the Court’s docket.

      Dated: October 18, 2019.




                                            ‐3-
